EXHIBIT 10.1

EMPLOYMENT AGREEMENT

This Employment Agreement (this “Agreement”), dated as of September 11, 2020, is
by and between SITE Centers Corp., an Ohio corporation (“SITE Centers” or the
“Company”), and David R. Lukes (“Executive”).

The Board of Directors of SITE Centers (the “Board”), on behalf of the Company,
and Executive desire to enter into this Agreement to reflect the terms pursuant
to which Executive will continue to serve SITE Centers (certain capitalized
terms used in this Agreement have the meanings ascribed to them in Section 23 of
this Agreement).

SITE Centers and Executive agree, effective as of the date first set forth above
(the “Effective Date”), as follows:

1. Employment, Term. SITE Centers will continue to engage and employ Executive
to render services in the administration and operation of its affairs as its
President and Chief Executive Officer (the “CEO”), performing such duties and
having such responsibilities and authority as are customarily incident to the
principal executive officers of companies similar in size to, and in a similar
business as, SITE Centers, together with such other duties as, from time to
time, may be specified by the Board, in a manner consistent with Executive’s
status as President and CEO, all in accordance with the terms and conditions of
this Agreement, for a term extending from the Effective Date through
September 11, 2024. The period of time from the Effective Date through
September 11, 2024 is sometimes referred to herein as the “Contract Period.”
During the Contract Period while executive is employed by SITE Centers,
Executive shall report to the Board.

2. Full-Time Services. Throughout the Contract Period while Executive is
employed by SITE Centers, Executive will devote substantially all of Executive’s
business time and efforts to the service of SITE Centers, except for (a) usual
vacation periods and reasonable periods of illness, (b) reasonable periods of
time devoted to Executive’s personal financial affairs, and (c) services as a
director or trustee of other corporations or organizations, either for profit or
not for profit, that are not in competition with SITE Centers; provided,
however, that in no event shall Executive devote less than 90% of Executive’s
business time and efforts to the service of SITE Centers.

3. Compensation. For all services to be rendered by Executive to SITE Centers
under this Agreement during the Contract Period while Executive is employed by
SITE Centers, including services as President and CEO and any other services
specified by the Board, SITE Centers will pay and provide to Executive the
compensation and benefits specified in this Section 3.

3.1 Base Salary. From and after the Effective Date and through the end of the
Contract Period while Executive is employed by SITE Centers, SITE Centers will
pay Executive base salary (the “Base Salary”), in equal monthly or more frequent
installments, at the rate of not less than Nine Hundred Thousand Dollars
($900,000) per year, subject to such increases as the Committee or the Board may
approve. Any such increased Base Salary shall constitute “Base Salary” for
purposes of this Agreement.



--------------------------------------------------------------------------------

3.2 Annual Bonus.

(a) Annual Bonus Terms. For each calendar year during the Contract Period while
Executive is employed by SITE Centers, subject to achievement of applicable
performance criteria, the Company shall make an annual incentive payment to
Executive, in cash, for such calendar year (an “Annual Bonus”) between January 1
and March 15 of the immediately subsequent calendar year, determined and
calculated in accordance with the percentages set forth on Exhibit A attached
hereto (and rounded to the nearest dollar); provided, however, that for any
partial calendar year during the Contract Period (other than 2020), the Annual
Bonus payout shall be pro-rated based on the number of days Executive is
employed by the Company during such calendar year. The Company’s payment of an
Annual Bonus to Executive shall be determined based on the factors and criteria
that have been or may be reasonably established from time to time for the
calculation of the Annual Bonus by the Committee after consultation with
Executive. For each calendar year in the Contract Period (beginning with 2021)
while Executive is employed by SITE Centers, the Board or the Committee will
establish, in consultation with Executive, and thereafter provide Executive with
written notice of, the performance metrics and their relative weighting to be
used in, and any specific threshold, target and maximum performance targets
applicable to, the determination of the Annual Bonus for Executive for such
calendar year not later than March 15 of such year. There is no guaranteed
Annual Bonus under this Agreement, and for each applicable year, Executive’s
Annual Bonus could be as low as zero or as high as the maximum percentage set
forth on Exhibit A attached hereto. For the avoidance of doubt, Executive’s
Annual Bonus for the 2020 calendar year shall be determined and calculated in
accordance with the percentages set forth on Exhibit A attached hereto and
Executive’s Base Salary as set forth in this Agreement, but shall otherwise
remain subject to the terms and conditions previously established by the
Committee for such Annual Bonus. Notwithstanding anything in this Agreement to
the contrary, each Annual Bonus shall be on the terms and subject to such
conditions as are specified for the particular Company plans or programs
pursuant to which the Annual Bonus is granted.

(b) Equity Election. For each calendar year during the Contract Period while
Executive is employed by SITE Centers, Executive may elect to receive a grant of
service-based restricted share units (“RSUs”) in lieu of cash for up to 100% of
any Annual Bonus earned with respect to such calendar year. Unless otherwise
determined by the Committee, such election must be delivered in writing to the
Company no later than October 31 of the calendar year with respect to which the
Annual Bonus is to be earned and must specify a percentage of any earned portion
of such Annual Bonus (from 0% to 100%) to be settled in RSUs; provided, however,
that if Executive fails to make such election prior to October 31 (or such other
date determined by the Committee) of any calendar year during the Contract
Period, the Annual Bonus earned with respect to such calendar year (if any) will
be paid entirely in cash. To the extent Executive timely elects to receive
settlement of an Annual Bonus in the form of RSUs in accordance with this
Section 3.2(b), Executive will be entitled to receive (subject to the approval
of the Committee), on or as soon as practicable following the date the Committee
certifies achievement with respect to such Annual Bonus (the “Annual Bonus Date
of Grant”), a grant of service-based RSUs covering a number of Shares equal to
the quotient of (i) the

 

2



--------------------------------------------------------------------------------

product of (A) 1.2 multiplied by (B) the dollar value (rounded to the nearest
whole dollar) equal to the percentage of the Annual Bonus that Executive elects
to receive in RSUs divided by (ii) the average closing price of a Share for the
ten trading days immediately preceding (but not including) the date of grant on
the principal stock exchange on which it then trades (“Annual Bonus RSUs”). Such
Annual Bonus RSUs will, in general, vest subject to Executive’s continued
employment with the Company in three substantially equal installments on each of
the first three anniversaries of the applicable Annual Bonus Date of Grant, and
dividend equivalents credited with respect to such Annual Bonus RSUs will be
paid in cash on a current basis, all subject to terms and conditions set forth
in the applicable award agreement and the terms and conditions of the SITE
Centers Corp. 2019 Equity and Incentive Compensation Plan (or its successor(s)),
as in effect from time to time (collectively, the “Equity Plan”). To the extent
the Annual Bonus RSUs become vested and payable, all such payments of the Annual
Bonus RSUs shall occur no later than the 15th day of the third month of the
calendar year following the calendar year in which Executive’s right to such
payment of the Annual Bonus RSUs ceased being subject to a substantial risk of
forfeiture. Any such Annual Bonus RSUs will be in full satisfaction of the
portion of the applicable Annual Bonus that Executive elects to receive in RSUs,
and the remainder of such Annual Bonus (if any) shall be paid in cash at the
time set forth in Section 3.2(a).

3.3 Specific Equity Awards. The awards described in this Section 3.3 (and in
Section 3.2(b)) will at all times be subject to the approval of the Committee
and to the terms and conditions of the Equity Plan, including, without
limitation, all authority and powers provided or reserved to such plan’s
administrator thereunder, as well as the award agreements for such awards. As
applicable, any awards vesting in installments shall be rounded up to the next
nearest share amount divisible by the number of installments.

(a) Initial Grants.

(i) Ratable RSUs. On the Effective Date, Executive shall receive a grant of
service-based RSUs covering a number of Shares equal to the quotient of (A)
$1,500,000 divided by (B) the average closing price of a Share for the ten
trading days immediately preceding (but not including) the date of grant on the
principal stock exchange on which it then trades (the “Ratable RSUs”). Such
Ratable RSUs will, in general, vest subject to Executive’s continued employment
with the Company in four substantially equal installments on each of the first
four anniversaries of the date of grant, and dividend equivalents credited with
respect to such Ratable RSUs will be paid in cash on a current basis.

(ii) Cliff RSUs. On the Effective Date, Executive shall receive a grant of
service-based RSUs covering a number of Shares equal to the quotient of (A)
$1,500,000 divided by (B) the average closing price of a Share for the ten
trading days immediately preceding (but not including) the date of grant on the
principal stock exchange on which it then trades (the “Cliff RSUs”). Such Cliff
RSUs will, in general, vest subject to Executive’s continued employment on the
fourth anniversary of the date of grant, and dividend equivalents credited with
respect to such Cliff RSUs will be deferred until (and paid in Shares contingent
upon) the vesting of such Cliff RSUs.

 

3



--------------------------------------------------------------------------------

(b) Annual Grants.

(i) RSUs. No later than March 15 of each calendar year during the Contract
Period (other than 2020), provided that Executive is continuously employed by
SITE Centers through the applicable date of grant, Executive shall be eligible
to receive a grant of service-based RSUs (or substantially similar award)
covering a number of Shares equal to the quotient of (A) not less than
$1,000,000 divided by (B) the average closing price of a Share for the ten
trading days immediately preceding (but not including) the date of grant on the
principal stock exchange on which it then trades (the “Annual RSUs”). Each grant
of Annual RSUs will, in general, vest subject to Executive’s continued
employment with the Company in three substantially equal installments on each of
the first three anniversaries of the applicable date of grant, and dividend
equivalents credited with respect to such Annual RSUs will be paid in cash on a
current basis.

(ii) Performance-Based RSUs. No later than March 15 of each calendar year during
the Contract Period (other than 2020), provided that Executive is continuously
employed by SITE Centers through the applicable date of grant, Executive shall
be eligible to receive one or more grants of performance-based RSUs (or
substantially similar awards) covering a “target” number of Shares (in the
aggregate) equal to the quotient of (A) not less than $2,000,000 divided by
(B) the average closing price of a Share for the ten trading days immediately
preceding (but not including) the date of grant on the principal stock exchange
on which it then trades, the payout of which grant(s) will vary from 0% to 200%
of the target award(s) based on achievement with respect to performance
objectives established by the Committee in consultation with Executive prior to
the date of grant, measured over, for each such award, a three-year performance
period (“PRSUs”); provided, however, that no less than 50% of the aggregate
target PRSU award(s) for each such calendar year shall vest (from 0 to 200%)
based on SITE Centers’ total shareholder return achievement relative to a peer
group established by the Committee in consultation with Executive. Such PRSUs
will be payable, if earned, after the expiration of the applicable performance
period, and dividend equivalents credited with respect to such PRSUs will be
deferred until (and paid in Shares contingent upon) the earning and vesting of
such PRSUs.

3.4 Certain Other Equity Award Terms. Subject in all cases to the terms of the
Equity Plan, any Annual Bonus RSUs, Ratable RSUs, Cliff RSUs, Annual RSUs and
PRSUs granted to Executive in accordance with this Agreement and outstanding and
unvested at the time of Executive’s termination of employment with the Company
will vest on an accelerated basis and be paid pursuant to their terms if such
termination is: (a) by the Company without Cause; (b) by Executive for Good
Reason; (c) by the Company due to Executive’s Total Disability; or (d) due to
Executive’s death; otherwise, upon Executive’s termination of employment, such
outstanding and unvested awards (and any related unvested or unpaid dividend
equivalents) will be forfeited by Executive (unless otherwise determined by the
Committee before such termination of employment).

 

4



--------------------------------------------------------------------------------

3.5 Taxes. Executive shall be solely responsible for taxes imposed on Executive
by reason of any compensation and benefits provided under this Agreement, and
all such compensation and benefits shall be subject to applicable withholding
taxes.

4. Benefits.

4.1 Retirement and Other Benefit Plans Generally. Throughout the Contract Period
while Executive is employed by SITE Centers, Executive will be entitled to
participate in all retirement and other benefit plans maintained by SITE Centers
that are generally available to its senior executives and with respect to which
Executive is eligible pursuant to the terms of the underlying plan or plans,
including, without limitation, the SITE Centers 401(k) plan for its employees
and any SITE Centers deferred compensation program.

4.2 Insurance, Generally. Throughout the Contract Period while Executive is
employed by SITE Centers, SITE Centers will provide an enrollment opportunity to
Executive and Executive’s eligible dependents for health, dental and vision
insurance coverage, other insurance (e.g., life, disability, etc.) and any other
health and welfare benefits maintained by SITE Centers from time to time, if
any, during the Contract Period that are generally available to its senior
executives and with respect to which Executive is eligible pursuant to the terms
of the underlying plan or plans. To the extent that SITE Centers maintains
director and officer insurance coverage, Executive shall be covered by such
policy on terms no less favorable than provided to other directors or officers.

4.3 Paid Time Off. Executive will be entitled to such periods of paid time off
during the Contract Period while Executive is employed by SITE Centers as may be
provided from time to time under any SITE Centers paid time off policy for
senior executive officers.

4.4 Automobile. During the Contract Period while Executive is employed by SITE
Centers, SITE Centers shall provide, at its reasonable cost, Executive with
suitable automobile service for Executive’s business use, including all
reasonable related maintenance, repairs, parking, gasoline, insurance and other
reasonable costs and expenses. Such automobile may also be used by Executive
(and anyone authorized by Executive, including family members) for personal use
at no cost to Executive (except for any applicable taxes for which Executive is
responsible).

4.5 Executive Insurance Policy. During the Contract Period while Executive is
employed by SITE Centers, SITE Centers shall promptly (and, in any event, within
thirty (30) days following receipt from Executive of written evidence of
Executive’s having made expenditures therefor) reimburse Executive (up to an
aggregate maximum of $25,000 in any calendar year) for premiums paid by
Executive for life, disability and/or similar insurance policies.

5. Expense Reimbursements. SITE Centers will reimburse Executive during the
Contract Period while Executive is employed by SITE Centers for travel,
entertainment, and other expenses reasonably and necessarily incurred by
Executive in connection with SITE Centers’ business. Executive will provide such
documentation with respect to expenses to be reimbursed as SITE Centers may
reasonably request.

6. Termination.

6.1 Death or Disability. Executive’s employment under this Agreement will
terminate immediately upon Executive’s death. SITE Centers shall terminate
Executive’s employment

 

5



--------------------------------------------------------------------------------

under this Agreement immediately upon giving notice of termination if Executive
is Totally Disabled (as that term is defined in Section 9.1 below) for an
aggregate of 120 days in any consecutive 12 calendar months or for
90 consecutive days.

6.2 For Cause by SITE Centers.

(a) During the Contract Period while Executive is employed by SITE Centers, SITE
Centers may terminate Executive’s employment under this Agreement for “Cause” at
any time upon the occurrence of any of the following circumstances:

(i) willful failure by Executive substantially to perform the lawful
instructions of SITE Centers or one of its Subsidiaries (other than as a result
of total or partial incapacity due to physical or mental illness) following
written notice by SITE Centers to Executive of such failure and 10 days within
which to cure such failure;

(ii) Executive’s theft or embezzlement of SITE Centers property;

(iii) Executive’s dishonesty in the performance of Executive’s duties resulting
in material harm to SITE Centers;

(iv) any act by Executive that constitutes (A) a felony under the laws of the
United States or any state thereof or, where applicable, any other equivalent
offense (including a crime subject to a custodial sentence) under the laws of
the applicable jurisdiction, or (B) any other crime involving moral turpitude;

(v) willful or gross misconduct by Executive in connection with Executive’s
duties to SITE Centers or otherwise which, in the reasonable good faith judgment
of the Board, could reasonably be expected to be materially injurious to the
financial condition or business reputation of SITE Centers, its Subsidiaries or
affiliates; or

(vi) breach of the provisions of any restrictive covenants with SITE Centers,
its Subsidiaries or affiliates.

(b) The termination of Executive’s employment under this Agreement shall not be
deemed to be for “Cause” pursuant to this Section 6.2 unless and until there
shall have been delivered to Executive a copy of a resolution duly adopted by
the affirmative vote of not less than three-fourths of the entire membership of
the Board (other than Executive) at a meeting of the Board called and held for
such purpose (after reasonable notice is provided to Executive and Executive is
given an opportunity, together with counsel, to be heard before the Board)
finding that, in the good faith opinion of the Board, Executive has committed
the conduct described in Sections 6.2(a)(i), (ii), (iii), (iv), (v) or
(vi) above, and specifying the particulars thereof in detail.

6.3 For Good Reason by Executive. During the Contract Period while Executive is
employed by SITE Centers, Executive may terminate Executive’s employment under
this Agreement for “Good Reason” if any of the following circumstances occur:

(a) SITE Centers materially reduces Executive’s authority, duties or
responsibilities from those set forth in Section 1 above;

 

6



--------------------------------------------------------------------------------

(b) SITE Centers materially reduces Executive’s Base Salary, Annual Bonus
opportunity, or annual equity grant opportunity from that set forth in Section 3
above (but only to the extent that such reduction results in a substantial
reduction in Executive’s total compensation);

(c) Executive is required to report to anyone other than the Board, such as a
corporate officer or employee;

(d) SITE Centers changes Executive’s principal place of employment to a location
that is more than 50 miles from the geographical center of New York, NY; or

(e) SITE Centers materially breaches any of its obligations under this
Agreement.

Notwithstanding the foregoing, no termination of employment by Executive shall
constitute a termination for “Good Reason” unless (i) Executive gives SITE
Centers notice of the existence of an event described in clause (a), (b), (c),
(d) or (e) above, within sixty (60) days following the occurrence thereof and
(ii) SITE Centers does not remedy such event described in clause (a), (b), (c),
(d) or (e) above, as applicable, within thirty (30) days of receiving the notice
described in the preceding clause (i), and (iii) in all cases, Executive
terminates employment pursuant to this Section 6.3 within one year from the date
the event described in clause (a), (b), (c), (d) or (e) above initially
occurred.

6.4 Without Cause by SITE Centers. During the Contract Period while Executive is
employed by SITE Centers, SITE Centers may terminate Executive’s employment
under this Agreement at any time without Cause pursuant to written notice
provided to Executive not less than 90 days in advance of such termination upon
the affirmative vote of a majority of all of the members of the Board (other
than Executive). Any termination under this Section 6.4 will be effective at
such time during the Contract Period while Executive is employed by SITE Centers
as may be specified in that written notice, subject to the preceding sentence.

6.5 Without Good Reason by Executive. During the Contract Period while Executive
is employed by SITE Centers, Executive may terminate Executive’s employment
under this Agreement at any time without Good Reason pursuant to written notice
provided to SITE Centers not less than 90 days in advance of such termination.
Any termination under this Section 6.5 will be effective at such time during the
Contract Period while Executive is employed by SITE Centers as Executive may
specify in that written notice, subject to the preceding sentence.

7. Payments upon Termination.

7.1 Upon Termination For Cause or Without Good Reason. If Executive’s employment
under this Agreement is terminated by SITE Centers for Cause or by Executive
without Good Reason during the Contract Period, SITE Centers will pay and
provide to Executive the Executive’s Base Salary and any accrued but unused paid
time off through the Termination Date in accordance with SITE Centers policy to
the extent not already paid and continuing health, dental and vision insurance
and other insurance (e.g. life, disability, etc.) at the levels specified in
Section 4.2 through the Termination Date, and, except as may otherwise be
required by law, SITE Centers

 

7



--------------------------------------------------------------------------------

will not pay or provide to Executive any further compensation or other benefits
under this Agreement. SITE Centers will pay any Base Salary referred to in this
Section 7.1 to Executive within 30 days of the Termination Date.

7.2 Upon Termination Without Cause or For Good Reason. If Executive’s employment
under this Agreement is terminated by SITE Centers other than due to Cause,
death or disability (pursuant to Section 6.1), or by Executive for Good Reason,
during the Contract Period, and Section 7.5 does not apply, SITE Centers will
pay and provide to Executive the amounts and benefits specified in this
Section 7.2, except that SITE Centers will not be obligated to pay the lump sum
amounts specified in Section 7.2 (c), (d) and (e) unless either (x) SITE Centers
is deemed to have waived its right to present and require a Release as provided
in Section 8.2 or (y) Executive has timely executed a Release as contemplated by
Section 8.3. The amounts and benefits specified in this Section 7.2 are as
follows:

(a) A lump sum amount equal to Executive’s Base Salary and any accrued but
unused paid time off for the year through the Termination Date, to the extent
not already paid in accordance with SITE Centers policy. SITE Centers will pay
this amount to Executive within 30 days of the Termination Date.

(b) A lump sum amount equal to Executive’s Annual Bonus earned for the calendar
year immediately preceding the calendar year in which the Termination Date
occurs, to the extent not already paid. SITE Centers will pay this amount to
Executive on the same date and in the same amount that the Annual Bonus for such
year would have been paid if Executive’s employment had not been terminated, but
in any event not later than March 15 of the calendar year in which the
Termination Date occurs.

(c) A lump sum amount equal in value to Executive’s Annual Bonus that would have
been earned for the calendar year in which the Termination Date occurs,
pro-rated based on the number of days that Executive is employed by SITE Centers
during the applicable performance period, and calculated on the basis of actual
performance of the applicable performance objectives for the entire performance
period. Subject to Section 13.1, SITE Centers will pay this amount to Executive
on the same date that the Annual Bonus for such year would have been paid if
Executive’s employment had not been terminated, but in any event not later than
March 15 of the calendar year following the calendar year in which the
Termination Date occurs.

(d) A lump sum amount equal to two times the sum of (A) Executive’s annual Base
Salary as of the Termination Date, plus (B) an amount equal to the average of
the Annual Bonuses earned by Executive in the three fiscal years ending
immediately prior to the fiscal year in which the Termination Date occurs (with
such amount calculated as if all such earned Annual Bonuses were received
entirely in cash, disregarding any enhanced value that may have been received by
Executive based on any election to receive Annual Bonus RSUs) (the “Average
Annual Bonus”). Subject to Section 13.1, SITE Centers will pay this amount to
Executive as soon as practicable (but no later than 74 days) following the
Termination Date. Any annual bonus paid by SITE Centers to Executive for a
calendar year prior to 2020 will constitute an “Annual Bonus” for purposes of
calculating the Average Annual Bonus in connection with this Section 7.2(d) or
Section 7.5(d).

 

8



--------------------------------------------------------------------------------

(e) A lump sum in cash in an amount equal to the product of (i) 18 multiplied by
(ii) the sum of (A) the monthly COBRA premium for health, dental and vision
benefits but only if Executive timely elects continuation coverage under SITE
Centers’ health, dental and vision plans pursuant to COBRA, plus (B) the
employer portion of the monthly premium for other SITE Centers provided
insurance (e.g., life, disability, etc.) in effect for Executive as of the
Termination Date. Such payments shall be taxable to Executive. Subject to
Section 13.1, SITE Centers will pay this amount to Executive as soon as
practicable (but no later than 74 days) following the Termination Date.

7.3 Upon Termination by Reason of Death. If Executive’s employment under this
Agreement is terminated by reason of Executive’s death during the Contract
Period, SITE Centers will pay, or cause to be paid, and provide, or cause to be
provided, to Executive’s personal representative and Executive’s eligible
dependents, as appropriate, the amounts and benefits specified in this
Section 7.3, except that SITE Centers will not be obligated to pay the lump sum
amounts specified in Section 7.3 (c) and (d) unless either (x) SITE Centers is
deemed to have waived its right to present and require a Release as provided in
Section 8.2 or (y) Executive’s personal representative has timely executed a
Release as contemplated by Section 8.3. The amounts and benefits specified in
this Section 7.3 are as follows:

(a) A lump sum amount equal to Executive’s Base Salary and any accrued but
unused paid time off for the year through the Termination Date, to the extent
not already paid in accordance with SITE Centers policy. SITE Centers will pay
this amount to Executive’s personal representative within 30 days of the
Termination Date.

(b) A lump sum amount equal to Executive’s Annual Bonus earned for the calendar
year immediately preceding the calendar year in which the Termination Date
occurs, to the extent not already paid. SITE Centers will pay this amount to
Executive’s personal representative on the same date and in the same amount that
the Annual Bonus for such year would have been paid if Executive’s employment
had not been terminated, but in any event not later than March 15 of the
calendar year in which the Termination Date occurs.

(c) A lump sum amount equal in value to Executive’s Annual Bonus that would have
been earned for the calendar year in which the Termination Date occurs at the
“Target” level, pro-rated based on the number of days that Executive is employed
by SITE Centers during the applicable performance period. Subject to
Section 13.1, SITE Centers will pay this amount to Executive’s personal
representative as soon as practicable (but no later than 74 days) following the
Termination Date.

(d) A lump sum in cash to Executive’s personal representative as soon as
practicable (but no later than 74 days) following Executive’s death in an amount
equal to the product of (i) 18 multiplied by (ii) the sum of (A) the monthly
premium for SITE Centers provided health, dental and vision insurance benefits
at the levels specified in Section 4.2 in effect for Executive as of Executive’s
death, plus (B) the employer portion of the monthly premium for other SITE
Centers provided insurance (e.g. life, disability, etc.) in effect for Executive
as of Executive’s death.

7.4 Upon Termination by Reason of Disability. If Executive’s employment under
this Agreement is terminated by SITE Centers pursuant to Section 6.1 during the
Contract Period

 

9



--------------------------------------------------------------------------------

following Executive’s disability, SITE Centers will pay and provide to Executive
and Executive’s eligible dependents, as appropriate, the amounts and benefits
specified in this Section 7.4, except that SITE Centers will not be obligated to
pay the lump sum amounts specified in Section 7.4 (c) and (d) unless either
(x) SITE Centers is deemed to have waived its right to present and require a
Release as provided in Section 8.2 or (y) Executive (or in the event of
Executive’s legal incapacity, Executive’s personal representative) has timely
executed a Release as contemplated by Section 8.3. The amounts and benefits
specified in this Section 7.4 are as follows:

(a) A lump sum amount equal to Executive’s Base Salary and any accrued but
unused paid time off for the year through the Termination Date, to the extent
not already paid in accordance with SITE Centers policy. SITE Centers will pay
this amount to Executive within 30 days of the Termination Date.

(b) A lump sum amount equal to Executive’s Annual Bonus earned for the calendar
year immediately preceding the calendar year in which the Termination Date
occurs, to the extent not already paid. SITE Centers will pay this amount to
Executive on the same date and in the same amount that the Annual Bonus for such
year would have been paid if Executive’s employment had not been terminated, but
in any event not later than March 15 of the calendar year in which the
Termination Date occurs.

(c) A lump sum amount equal in value to Executive’s Annual Bonus that would have
been earned for the calendar year in which the Termination Date occurs at the
“Target” level, pro-rated based on the number of days that Executive is employed
by SITE Centers during the applicable performance period. Subject to
Section 13.1, SITE Centers will pay this amount to Executive as soon as
practicable (but no later than 74 days) following the Termination Date.

(d) A lump sum in cash in an amount equal to the product of (i) 18 multiplied by
(ii) the sum of (A) the monthly COBRA premium for health, dental and vision
insurance benefits but only if Executive timely elects continuation coverage
under SITE Centers’ health, dental and vision plans pursuant to COBRA, plus
(B) the employer portion of the monthly premium for other SITE Centers provided
insurance (e.g., life, disability, etc.) in effect for Executive as of the
Termination Date. Such payments shall be taxable to Executive. SITE Centers will
pay this amount to Executive as soon as practicable (but no later than 74 days)
following the Termination Date.

7.5 Upon Termination In Connection With a Change in Control. Upon the occurrence
of a Triggering Event during the Contract Period while Executive is employed by
SITE Centers, SITE Centers will pay and provide to Executive the amounts and
benefits specified in this Section 7.5, and SITE Centers will be deemed to have
waived its right to provide a Release as provided in Section 8.2, and the
provision of a Release will not be a condition to Executive receiving any
payment or benefit from SITE Centers under this Section 7.5. The amounts and
benefits specified in this Section 7.5 are as follows:

(a) A lump sum amount equal to Executive’s Base Salary and any accrued but
unused paid time off for the year through the Termination Date, to the extent
not already paid in accordance with SITE Centers policy. SITE Centers will pay
this amount to Executive within 30 days of the Termination Date.

 

10



--------------------------------------------------------------------------------

(b) A lump sum amount equal to Executive’s Annual Bonus earned for the calendar
year immediately preceding the calendar year in which the Termination Date
occurs, to the extent not already paid. SITE Centers will pay this amount to
Executive on the same date and in the same amount that the Annual Bonus for such
year would have been paid if Executive’s employment had not been terminated, but
in any event not later than March 15 of the calendar year in which the
Termination Date occurs.

(c) A lump sum amount equal in value to Executive’s Annual Bonus that would have
been earned for the calendar year in which the Termination Date occurs at the
“Target” level, pro-rated based on the number of days that Executive is employed
by SITE Centers during the applicable performance period. Subject to
Section 13.1, SITE Centers will pay this amount to Executive as soon as
practicable (but no later than 74 days) following the Termination Date.

(d) A lump sum amount equal to three times the sum of (i) Executive’s annual
Base Salary as of the Termination Date, plus (ii) an amount equal to the Average
Annual Bonus. Subject to Section 13.1, SITE Centers will pay this amount to
Executive as soon as practicable (but no later than 74 days) following the
Termination Date.

(e) A lump sum in cash in an amount equal to the product of (i) 18 multiplied by
(ii) the sum of (A) the monthly COBRA premium for health, dental and vision
benefits but only if Executive timely elects continuation coverage under SITE
Centers’ health, dental and vision plans pursuant to COBRA, plus (B) the
employer portion of the monthly premium for other SITE Centers provided
insurance (e.g., life, disability, etc.) in effect for Executive as of the
Termination Date. Such payments shall be taxable to Executive. Subject to
Section 13.1, SITE Centers will pay this amount to Executive as soon as
practicable (but no later than 74 days) following the Termination Date.

8. Release. This Section 8 will apply only upon termination of Executive’s
employment during the Contract Period (a) by SITE Centers without Cause, (b) by
Executive for Good Reason, (c) by reason of Executive’s death or (d) by SITE
Centers pursuant to Section 6.1 following Executive’s disability.

8.1 Presentation of Release by SITE Centers. If this Section 8 applies, SITE
Centers may present to Executive (or in the case of Executive’s death or legal
incapacity, to Executive’s personal representative), not later than 21 days
after the Termination Date, a form of release (a “Release”) of all current and
future claims, known or unknown, arising on or before the date on which the
Release is to be executed, that Executive or Executive’s assigns have or may
have against SITE Centers or any Subsidiary, and the directors, officers, and
affiliates of any of them, substantially in the form attached hereto as Exhibit
B, but subject to such modifications as may be reasonably determined necessary
or appropriate by the Committee to reflect changes in applicable law or
reasonable changes in best practices between the Effective Date and the
execution of such Release, together with a covering message in which SITE
Centers advises Executive (or Executive’s personal representative) that the
Release is being presented in accordance with this Section 8.1 and that a
failure by Executive (or Executive’s personal representative) to execute and
return the Release as contemplated by Section 8.3 would relieve SITE Centers of
the obligation to make payments otherwise due to Executive (or to Executive’s
personal representative) under one or more portions of Section 7.2, Section 7.3
or Section 7.4, as the case may be.

 

11



--------------------------------------------------------------------------------

8.2 Effect of Failure by SITE Centers to Present Release. If SITE Centers fails
to present a Release and covering message to Executive (or Executive’s personal
representative) as contemplated by Section 8.1, SITE Centers will be deemed to
have waived the requirement that Executive (or Executive’s personal
representative) execute a Release as a condition to receiving payments under any
portion of Section 7.2, Section 7.3 or Section 7.4, as the case may be.

8.3 Execution of Release by Executive or Executive’s Personal Representative. If
SITE Centers does present a Release and covering message to Executive (or
Executive’s personal representative) as contemplated by Section 8.1, Executive
(or Executive’s personal representative) will have until 60 days after the
Termination Date (i.e., at least 39 days after presentation of the Release to
Executive (or Executive’s personal representative)) within which to deliver an
executed copy of the Release to SITE Centers and thereby satisfy the condition
to receiving payments under any portion of Section 7.2, Section 7.3 or
Section 7.4, as the case may be, provided that Executive (or Executive’s
personal representative) does not revoke the execution of the Release during any
applicable revocation period.

8.4 Effect of Failure to Execute Release or of Revocation of Release. If
Executive (or Executive’s personal representative) fails to deliver an executed
copy of the Release to SITE Centers within 60 days after the Termination Date or
revokes the execution of the Release during any applicable revocation period,
Executive (or Executive’s personal representative) will be deemed to have waived
the right to receive all payments under Section 7.2, Section 7.3 or Section 7.4,
as the case may be, that were conditioned on the Release.

9. Disability Definitions; Physical Examination.

9.1 Definitions. For all purposes of this Agreement:

(a) Executive’s “Own Occupation” means the regular occupation in which Executive
is engaged under this Agreement at the time Executive becomes disabled.

(b) “Total Disability” means that, because of sickness or injury, Executive is
not able to perform the material and substantial duties of Executive’s Own
Occupation.

(c) “Totally Disabled” means that Executive suffers from Total Disability (and
Executive will be deemed to continue to be Totally Disabled so long as Executive
is not able to work in Executive’s Own Occupation even if Executive works in
some other capacity).

9.2 Physical Examination. If either SITE Centers or Executive, at any time or
from time to time after receipt of notice of Executive’s Total Disability from
the other, desires to contend that Executive is not Totally Disabled, Executive
will promptly submit to a physical examination by the chief of medicine of any
major accredited hospital in the New York, New York or Cleveland, Ohio areas (at
SITE Centers’ reasonable cost) and, unless that physician issues his or her
written statement to the effect that, in his or her opinion, based on his or her
diagnosis, Executive is capable of resuming Executive’s Own Occupation and
discharging the duties of Executive’s Own Occupation in accordance with the
terms of this Agreement, Executive will be deemed to be and to continue to be
Totally Disabled for all purposes of this Agreement.

 

12



--------------------------------------------------------------------------------

10. No Set-Off; No Obligation to Seek Other Employment or to Otherwise Mitigate
Damages; No Effect Upon Other Plans. SITE Centers’ obligation to make the
payments provided for in this Agreement and otherwise to perform its obligations
under this Agreement will not be affected by any set-off, counterclaim,
recoupment, defense, or other claim whatsoever that SITE Centers or any
Subsidiary or affiliate may have against Executive, except that the prohibition
on set-off, counterclaim, recoupment, defense, or other claim contained in this
sentence will not apply if Executive’s employment is terminated by SITE Centers
for Cause. Executive will not be required to mitigate damages or the amount of
any payment provided for under this Agreement by seeking other employment or
otherwise. The amount of any payment provided for under this Agreement will not
be reduced by any compensation or benefits earned by Executive as the result of
employment by another employer or otherwise after the Termination Date. Neither
the provisions of this Agreement nor the making of any payment provided for
under this Agreement, nor the termination of SITE Centers’ obligations under
this Agreement, will reduce any amounts otherwise payable, or in any way
diminish Executive’s rights, under any incentive compensation plan, stock option
or stock appreciation rights plan, restricted stock plan or agreement, deferred
compensation, retirement, or supplemental retirement plan, stock purchase and
savings plan, disability or insurance plan, or other similar contract, plan, or
arrangement of SITE Centers or any Subsidiary, all of which will be governed by
their respective terms.

11. Payments Are in Lieu of Severance Payments. If Executive becomes entitled to
receive payments under this Agreement as a result of termination of Executive’s
employment, those payments will be in lieu of any and all other claims or rights
that Executive may have against SITE Centers for severance, separation, and/or
salary continuation pay upon that termination of Executive’s employment.

12. Covenants and Confidential Information. Executive acknowledges SITE Centers’
reliance on and expectation of Executive’s continued commitment to performance
of Executive’s duties and responsibilities during the Contract Period while
Executive is employed by SITE Centers and Executive assumes the obligations set
out in this Section 12 in light of that reliance and expectation on the part of
SITE Centers.

12.1 Noncompetition. During the Contract Period while Executive is employed by
SITE Centers, and for a period of 12 months thereafter, Executive will not,
directly or indirectly, own, manage, control, or participate in the ownership,
management, or control of, or be employed or engaged by or otherwise affiliated
or associated as a consultant, independent contractor, or otherwise with the
entities that are part of SITE Centers’ relative total shareholder return peer
group, as most recently (but no later than as of the date of Executive’s
termination of employment) designated with respect to awards of
performance-based RSUs granted to Executive; provided, however, that the
ownership by Executive of not more than three percent of any class of publicly
traded securities of any entity will not be deemed a violation of this
Section 12.1.

12.2 Confidentiality. Throughout and after the Contract Period, Executive will
not disclose, divulge, discuss, copy, or otherwise use or suffer to be used in
any manner, in competition with, or contrary to the interests of, SITE Centers,
any confidential information relating to SITE Centers’ operations, properties,
or otherwise to its particular business or other trade secrets of SITE Centers,
it being acknowledged by Executive that all such information regarding the
business of SITE Centers compiled or obtained by, or furnished to, Executive
during Executive’s employment by or association with SITE Centers is
confidential information and SITE Centers’ exclusive property. The restrictions
in this Section 12.2 will not apply to any information to the

 

13



--------------------------------------------------------------------------------

extent that it (a) is clearly obtainable in the public domain, (b) becomes
obtainable in the public domain, except by reason of the breach by Executive of
Executive’s obligations under this Section 12.2, (c) was not acquired by
Executive in connection with Executive’s employment or affiliation with SITE
Centers, (d) was not acquired by Executive from SITE Centers or its
representatives, or (e) is required to be disclosed by rule of law or by order
of a court or governmental body or agency. However, nothing in this Agreement or
in ancillary agreements is intended to interfere with or discourage the
disclosure of a suspected violation of the law to any governmental entity, or to
discourage Executive from participating in an investigation by a governmental
entity regarding a suspected violation of the law.

12.3 Non-Disparagement.

(a) Throughout and after the Contract Period, outside the ordinary course of
business on behalf of the Company, Executive will not make or issue, or procure
any person, firm, or entity to make or issue, any statement in any form,
including written, oral and electronic communications of any kind, which conveys
negative or adverse information concerning SITE Centers or its Subsidiaries or
affiliates, or any of their legal predecessors, successors, assigns, parents,
subsidiaries, divisions or other affiliates, or any of the foregoing’s
respective past, present or future directors, officers, employees or
representatives (collectively, the “Non-Disparagement Parties”), or any
Non-Disparagement Party’s business, or its actions, to any person or entity,
regardless of the truth or falsity of such statement.

(b) Throughout and after the Contract Period, SITE Centers will reasonably
direct the executive officers and directors of SITE Centers not to make or
issue, or procure any person, firm, or entity to make or issue, any statement in
any form, including written, oral and electronic communications of any kind,
which conveys negative or adverse information concerning Executive or any of
Executive’s legal successors, assigns, or other affiliates, or any of the
foregoing’s respective past, present or future directors, officers, employees or
representatives (collectively, the “Executive Non-Disparagement Parties”), or
any Executive Non-Disparagement Party’s business, or its actions, to any person
or entity, regardless of the truth or falsity of such statement.

(c) This Section 12.3 does not apply to truthful testimony or disclosure
compelled or required by applicable law or legal process. Notwithstanding
anything in this Agreement or ancillary agreements to the contrary, Executive is
not prohibited from providing information voluntarily to the Securities and
Exchange Commission pursuant to Section 21F of the Securities Exchange Act of
1934, as amended.

12.4 Nonsolicitation. During the Contract Period while Executive is employed by
SITE Centers, and for a period of 12 months thereafter, Executive will not
directly or indirectly solicit or induce or attempt to solicit or induce any
employee of SITE Centers and/or of any Subsidiary or affiliate to terminate his
or her employment with SITE Centers and/or any Subsidiary.

12.5 Remedies. Executive acknowledges that the remedy at law for any breach by
Executive of this Section 12 may be inadequate and that the damages following
from any such breach may not be readily susceptible to being measured in
monetary terms. Accordingly, Executive agrees that, upon adequate proof of
Executive’s violation of any legally enforceable provision of this Section 12,
SITE Centers will be entitled to immediate injunctive relief and may obtain a

 

14



--------------------------------------------------------------------------------

temporary order restraining any threatened or further breach. Nothing in this
Section 12 will be deemed to limit SITE Centers’ remedies at law or in equity
for any breach by Executive of any of the provisions of this Section 12 that may
be pursued or availed of by SITE Centers.

12.6 Acknowledgement. Executive has carefully considered the nature and extent
of the restrictions upon Executive and the rights and remedies conferred upon
SITE Centers under this Section 12, and hereby acknowledges and agrees that the
same are reasonable in time and territory, are designed to eliminate competition
that otherwise would be unfair to SITE Centers, do not stifle the inherent skill
and experience of Executive, would not operate as a bar to Executive’s sole
means of support, are fully required to protect the legitimate interests of SITE
Centers, and do not confer a benefit upon SITE Centers disproportionate to the
detriment to Executive.

13. Compliance with Section 409A.

13.1 Six Month Delay on Certain Payments, Benefits, and Reimbursements. If
Executive is a “specified employee” for purposes of Section 409A (as determined
under SITE Centers’ policy for determining specified employees on the
Termination Date), to the extent necessary to comply with
Section 409A(a)(2)(B)(i), each payment, benefit, or reimbursement paid or
provided under this Agreement that constitutes a “deferral of compensation”
within the meaning of Section 409A, that is to be paid or provided as a result
of a “separation from service” within the meaning of Section 409A, and that
would otherwise be paid or provided at any time (a “Scheduled Time”) that is on
or before the date (the “Six Month Date”) that is exactly six months after the
Termination Date (other than payments, benefits, or reimbursements that are
treated as separation pay under Section 1.409A-1(b)(9)(v) of the Treasury
Regulations) will not be paid or provided at the Scheduled Time but will be
accumulated (together with interest at the applicable federal rate under
Section 7872(f)(2)(A) of the Internal Revenue Code in effect on the Termination
Date) through the Six Month Date and paid or provided during the period of 30
consecutive days beginning on the first business day after the Six Month Date
(that period of 30 consecutive days, the “Seventh Month after the Termination
Date”), except that if Executive dies before the Six Month Date, the payments,
benefits, or reimbursements will be accumulated only through the date of
Executive’s death and thereafter paid or provided not later than 30 days after
the date of death.

13.2 Additional Limitations on Reimbursements and In-Kind Benefits. The
reimbursement of expenses or in-kind benefits provided under Section 7 or under
any other section of this Agreement that are taxable benefits (and that are not
disability pay or death benefit plans within the meaning of Section 409A) are
intended to comply, to the maximum extent possible, with the exception to
Section 409A set forth in Section 1.409A-1(b)(9)(v) of the Treasury Regulations.
To the extent that any reimbursement of expenses or in-kind benefits provided
under Section 7 or under any other section of this Agreement do not qualify for
that exception and are otherwise deferred compensation subject to Section 409A ,
then they will be subject to the following additional rules: (i) any
reimbursement of eligible expenses will be paid within 30 days following
Executive’s written request for reimbursement; provided, however, that Executive
provides written notice no later than 60 days before the last day of the
calendar year following the calendar year in which the expense was incurred so
that SITE Centers can make the reimbursement within the time periods required by
Section 409A; (ii) the amount of expenses eligible for reimbursement, or in-kind
benefits provided, during any calendar year will not affect the amount

 

15



--------------------------------------------------------------------------------

of expenses eligible for reimbursement, or in-kind benefits to be provided,
during any other calendar year; and (iii) the right to reimbursement or in-kind
benefits will not be subject to liquidation or exchange for any other benefit.

13.3 Compliance Generally. Each payment or reimbursement and the provision of
each benefit under this Agreement shall be considered a separate payment and not
one of a series of payments for purposes of Section 409A. SITE Centers and
Executive intend that the payments and benefits provided under this Agreement
will either be exempt from the application of, or comply with, the requirements
of Section 409A. This Agreement is to be construed, administered, and governed
in a manner that effects that intent and SITE Centers will not take any action
that is inconsistent with that intent. Without limiting the foregoing, the
payments and benefits provided under this Agreement may not be deferred,
accelerated, extended, paid out, or modified in a manner that would result in
the imposition of an additional tax under Section 409A upon Executive.
Notwithstanding any provision of Section 7 to the contrary, if the period
commencing on the Termination Date begins in one taxable year of Executive and
the 74th day following the Termination Date is in a subsequent taxable year, any
amounts payable under Section 7 which are considered deferred compensation under
Section 409A shall be paid in such subsequent taxable year.

13.4 Termination of Employment to Constitute a Separation from Service. The
parties intend that the phrase “termination of employment” and words and phrases
of similar import mean a “separation from service” with SITE Centers within the
meaning of Section 409A. Executive and SITE Centers will take all steps
necessary (including taking into account this Section 13.4 when considering any
further agreement regarding provision of services by Executive to SITE Centers
after the Termination Date) to ensure that (a) any termination of employment
under this Agreement constitutes a “separation from service” within the meaning
of Section 409A, and (b) the Termination Date is the date on which Executive
experiences a “separation from service” within the meaning of Section 409A.

14. Indemnification. SITE Centers will indemnify Executive, to the full extent
permitted or authorized by the Ohio General Corporation Law as it may from time
to time be amended, if Executive is made or threatened to be made a party to any
threatened, pending, or completed action, suit, or proceeding, whether civil,
criminal, administrative, or investigative, by reason of the fact that Executive
is or was a director, officer, or employee of SITE Centers and/or of any
Subsidiary, or is or was serving at the request of SITE Centers and/or of any
Subsidiary as a director, trustee, officer, or employee of a corporation,
partnership, joint venture, trust, or other enterprise. The indemnification
provided by this Section 14 will not be deemed exclusive of any other rights to
which Executive may be entitled under the articles of incorporation or the
regulations of SITE Centers and/or of any Subsidiary, or any agreement, vote of
shareholders or disinterested directors, or otherwise, both as to action in
Executive’s official capacity and as to action in another capacity while holding
such office, and will continue as to Executive after Executive has ceased to be
a director, trustee, officer, or employee and will inure to the benefit of
Executive’s heirs, executors, and administrators. In particular, Executive will
continue to be entitled to the full benefit of the indemnification agreement
dated as of March 2, 2017 between Executive and SITE Centers (the
“Indemnification Agreement”) for so long as that Indemnification Agreement
remains in effect according to its terms. In the event of any conflict or
inconsistency between the provisions of this Section 14 and the provisions of
the Indemnification Agreement, the provisions of the Indemnification Agreement
shall control.

 

16



--------------------------------------------------------------------------------

15. Adjustment of Certain Payments and Benefits. Notwithstanding any provision
of this Agreement to the contrary, if any payment or benefit to be paid or
provided hereunder or under any other plan or agreement would be an “Excess
Parachute Payment,” within the meaning of Section 280G of the Internal Revenue
Code, or any successor provision thereto, but for the application of this
sentence, then the payments and benefits to be paid or provided hereunder shall
be reduced to the minimum extent necessary (but in no event to less than zero)
so that no portion of any such payment or benefit, as so reduced, constitutes an
Excess Parachute Payment; provided, however, that the foregoing reduction shall
be made only if and to the extent that such reduction would result in an
increase in the aggregate payments and benefits to be provided, determined on an
after-tax basis (taking into account the excise tax imposed pursuant to
Section 4999 of the Internal Revenue Code, or any successor provision thereto,
any tax imposed by any comparable provision of state law, and any applicable
federal, state and local income taxes). The determination of whether any
reduction in such payments or benefits to be provided hereunder is required
pursuant to the preceding sentence shall be made at the expense of the Company,
if requested by Executive or the Company, by the Company’s independent
accountants or a nationally recognized law firm chosen by the Company. The fact
that Executive’s right to payments or benefits may be reduced by reason of the
limitations contained in this Section shall not of itself limit or otherwise
affect any other rights of Executive under this Agreement. In the event that any
payment or benefit intended to be provided hereunder is required to be reduced
pursuant to this Section, then the reduction will be made in accordance with
Section 409A and will occur in the following order: (a) first, by reducing any
cash payments with the last scheduled payment reduced first; (b) second, by
reducing any equity-based benefits that are included at full value under
Q&A-24(a) of the Treasury Regulations promulgated under Section 280G of the
Internal Revenue Code (the “280G Regulations”), with the highest value reduced
first; (c) third, by reducing any equity-based benefits included on an
acceleration value under Q&A-24(b) or 24(c) of the 280G Regulations, with the
highest value reduced first; and (d) fourth, by reducing any non-cash,
non-equity based benefits, with the latest scheduled benefit reduced first.

16. Certain Expenses. This Section 16 will apply only to expenses that (a) are
otherwise described in one or more of its subsections and (b) are incurred at
any time from the Effective Date through the fifth anniversary of Executive’s
death.

16.1 Reimbursement of Certain Expenses. SITE Centers will pay, as incurred, all
expenses, including the reasonable fees of counsel engaged by Executive, of
Executive in (a) prosecuting any action to compel SITE Centers to comply with
the terms of this Agreement upon receipt from Executive of an undertaking to
repay SITE Centers for such expenses if it is ultimately determined by a court
of competent jurisdiction that Executive had no reasonable grounds for bringing
such action or (b) defending any action brought by a party other than Executive
or Executive’s personal representative to have this Agreement declared invalid
or unenforceable.

16.2 Advancement of Certain Expenses. Expenses (including the reasonable fees of
counsel engaged by Executive) incurred by Executive in defending any action,
suit, or proceeding commenced or threatened against Executive for any action or
failure to act as an employee, officer or director of SITE Centers and/or of any
Subsidiary will be paid by SITE Centers, as they are incurred, in advance of
final disposition of the action, suit, or proceeding upon receipt of an
undertaking by or on behalf of Executive in which Executive agrees to reasonably
cooperate with SITE Centers and/or the Subsidiary, as the case may be,
concerning the action, suit, or proceeding, and (a) if the action, suit, or
proceeding is commenced or threatened against Executive for any action or
failure to act as a director, to repay the amount if it is proved by clear and
convincing evidence in a court of competent jurisdiction that his action or
failure to act

 

17



--------------------------------------------------------------------------------

involved an act or omission undertaken with deliberate intent to cause injury to
SITE Centers or a Subsidiary or with reckless disregard for the best interests
of SITE Centers or a Subsidiary, or (b) if the action, suit, or proceeding is
commenced or threatened against Executive for any action or failure to act as an
officer or employee, to repay the amount if it is ultimately determined that
Executive is not entitled to be indemnified. The obligation of SITE Centers to
advance expenses provided for in this Section 16.2 will not be deemed exclusive
of any other rights to which Executive may be entitled under the articles of
incorporation or the regulations of SITE Centers or of any Subsidiary, or any
agreement, vote of shareholders or disinterested directors, or otherwise.

17. Negotiation Fees. SITE Centers hereby agrees to reimburse Executive for his
reasonable attorneys’ fees and other reasonable expenses incurred in connection
with the negotiation of this Agreement, up to a maximum of $20,000.

18. Survival of Obligations. Except as is otherwise expressly provided in this
Agreement, the respective obligations of SITE Centers and Executive under this
Agreement will survive any termination of Executive’s employment under this
Agreement.

19. Notices. Notices and all other communications provided for in this Agreement
must be in writing and will be deemed to have been duly given upon receipt (or
rejection) when delivered in person or by overnight delivery (to the chief legal
officer of SITE Centers in the case of notices to SITE Centers and to Executive
in the case of notices to Executive) or mailed by United States registered mail,
return receipt requested, postage prepaid, and addressed, if to SITE Centers, to
its principal place of business, attention: Chief Legal Officer, and, if to
Executive, to Executive’s home address last shown on the records of SITE
Centers, or to such other address or addresses as either party may furnish to
the other in accordance with this Section 19.

20. Entire Agreement. Except as otherwise set forth below in this Section 20,
this Agreement and the agreements specifically referenced herein supersede in
their entirety all prior agreements between the parties, if any, and all
understandings between them, if any, with respect to the subject matter of this
Agreement, including the Employment Agreement, dated as of March 2, 2017,
between SITE Centers and Executive. As provided in Section 14, Executive will
continue to be entitled to the full benefit of the Indemnification Agreement for
so long as it remains in effect according to its terms.

21. Mandatory Arbitration Before a Change in Control. Section 21.1 will apply if
and only if either party notifies the other, in writing, that it is demanding
resolution of a then-current controversy or claim by arbitration and the notice
is provided by the notifying party to the other party before any Change in
Control has occurred. Nothing in this Section 21 will limit the right of SITE
Centers to seek and obtain injunctive relief in a court of equity for any breach
or threatened breach by Executive of any of Executive’s covenants contained in
Section 12 above.

21.1 Scope of Arbitration. If this Section 21.1 applies, any controversy or
claim arising out of or relating to this Agreement or any breach of this
Agreement will be settled by binding arbitration to be held before three
arbitrators and conducted in accordance with the Employment Arbitration Rules
and Mediation Procedures of the American Arbitration Association in the City of
Cleveland, Ohio or New York, New York. The decision of the arbitrators will be
final and binding on both parties and judgment on any award rendered by the
arbitrators may be entered in any court of competent jurisdiction. Costs and
expenses of any such arbitration will be borne by the parties as may be directed
by the arbitrators taking into account the extent to which the positions taken
by each of the parties are reasonable. The arbitrators will have the power to
issue mandatory orders and restraining orders in connection with any such
arbitration.

 

18



--------------------------------------------------------------------------------

21.2 Other Disputes. If Section 21.1 does not apply to any claim or controversy
between the parties, the parties may nevertheless, but need not, mutually agree
to submit any controversy or claim to arbitration as though Section 21.1 did
apply. Failing any such mutual agreement, either party may bring proceedings
against the other with respect to any claim or controversy in any court of
competent jurisdiction that satisfies the venue requirements set forth in
Section 22.8. Nothing in this Section 21.2 imposes upon either party any
obligation to discuss possible arbitration of any claim or controversy to which
Section 21.1 does not apply before bringing any court proceedings with respect
to that claim or controversy.

22. Miscellaneous.

22.1 No Conflict. Executive represents and warrants that Executive is not a
party to any agreement, contract, or understanding, whether employment or
otherwise, that would restrict or prohibit Executive from undertaking or
performing employment in accordance with the terms and conditions of this
Agreement.

22.2 Assistance. During the term of this Agreement and thereafter, Executive
will provide reasonable assistance to SITE Centers in litigation and regulatory
matters that relate to events that occurred during Executive’s period of
employment with SITE Centers and its predecessors, and will provide reasonable
assistance to SITE Centers with matters relating to its corporate history from
the period of Executive’s employment with it or its predecessors. Executive will
be entitled to reimbursement of reasonable out-of-pocket travel or related costs
and expenses relating to any such cooperation or assistance that occurs
following the Termination Date.

22.3 Severability. The provisions of this Agreement are severable and if any one
or more provision is determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions and any partially unenforceable
provision to the extent enforceable in any jurisdiction nevertheless will be
binding and enforceable.

22.4 Benefit of Agreement. The rights and obligations of SITE Centers under this
Agreement will inure to the benefit of, and will be binding on, SITE Centers and
its successors and assigns, and the rights and obligations (other than
obligations to perform services) of Executive under this Agreement will inure to
the benefit of, and will be binding upon, Executive and Executive’s heirs,
personal representatives, and assigns.

22.5 No Waiver. The failure of either party to enforce any provision or
provisions of this Agreement will not in any way be construed as a waiver of any
such provision or provisions as to any future violations thereof, nor prevent
that party from later enforcing each and every other provision of this
Agreement. The rights granted the parties in this Agreement are cumulative and
the waiver of any single remedy will not constitute a waiver of that party’s
right to assert all other legal remedies available to it under the
circumstances.

22.6 Modification. This Agreement may not be modified or terminated orally. No
modification or termination will be valid unless in writing and signed by the
party against which the modification or termination is sought to be enforced.
Notwithstanding anything in this Agreement to the contrary, however, Executive
acknowledges and agrees that this Agreement and

 

19



--------------------------------------------------------------------------------

any compensation described herein are subject to the terms and conditions of the
Company’s clawback policy (if any) as may be in effect from time to time
including specifically to implement Section 10D of the Securities Exchange Act
of 1934, as amended, and any applicable rules or regulations promulgated
thereunder (including applicable rules and regulations of any national
securities exchange on which the Shares may be traded) (the “Compensation
Recovery Policy”), and that applicable sections of this Agreement and any
related documents shall be deemed superseded by and subject to the terms and
conditions of the Compensation Recovery Policy from and after the effective date
thereof.

22.7 Merger or Transfer of Assets of SITE Centers. During the Contract Period
while Executive is employed by SITE Centers, SITE Centers will not consolidate
with or merge into any other corporation, or transfer all or substantially all
of its assets to another corporation, unless such other corporation assumes this
Agreement in a signed writing and delivers a copy thereof to Executive, which
signed writing may consist of the merger or sale agreement, or similar document.
Upon any such assumption, the successor corporation will become obligated to
perform the obligations of SITE Centers under this Agreement, and the terms
“SITE Centers” and the “Company,” as used in this Agreement, will be deemed to
refer to that successor corporation, and the term “the Board” as used in this
Agreement will be deemed to refer to the board of directors of that successor
corporation.

22.8 Governing Law and Venue. The provisions of this Agreement will be governed
by and construed in accordance with the laws of the State of Ohio applicable to
contracts made in and to be performed exclusively within that State,
notwithstanding any conflict of law provision to the contrary. Subject to the
mandatory arbitration provisions of Section 21, the parties consent to venue and
personal jurisdiction over them in the courts of the State of Ohio and federal
courts sitting in Cleveland, Ohio, for purposes of construing and enforcing this
Agreement.

22.9 Termination of Status as Director or Officer. Notwithstanding anything in
this Agreement to the contrary, unless otherwise agreed to by SITE Centers and
Executive prior to the Termination Date, Executive shall be deemed to have
automatically resigned from all directorships and offices with SITE Centers and
its Subsidiaries, and their affiliates (including joint ventures), as of the
Termination Date.

23. Definitions.

23.1 Cause. The term “Cause” has the meaning set forth in Section 6.2.

23.2 Change in Control. The term “Change in Control” means the occurrence,
during the Contract Period while Executive is employed by SITE Centers, of any
of the following:

(a) consummation of a consolidation or merger in which SITE Centers is not the
surviving corporation, the sale of substantially all of the assets of SITE
Centers, or the liquidation or dissolution of SITE Centers;

(b) any person or other entity (other than SITE Centers or a Subsidiary or any
SITE Centers employee benefit plan (including any trustee of any such plan
acting in its capacity as trustee)) purchases any Shares (or securities
convertible into Shares) pursuant to a tender or exchange offer without the
prior consent of the Board, or becomes the beneficial owner of securities of
SITE Centers representing 30% or more of the voting power of SITE Centers’
outstanding securities without the prior consent of the Board; or

 

20



--------------------------------------------------------------------------------

(c) during any two-year period, individuals who at the beginning of such period
constitute the entire Board cease to constitute a majority of the Board;
provided, that any person becoming a director of SITE Centers during such
two-year period whose election, or nomination for election by SITE Centers’
shareholders, was approved by a vote of at least two-thirds of the directors who
at the beginning of such period constituted the entire Board or who became a
director of SITE Centers during such two-year period as described in this
proviso (either by a specific vote or by approval of SITE Centers’ proxy
statement in which such person is named as a nominee of SITE Centers for
director), but excluding for this purpose any person whose initial assumption of
office as a director of SITE Centers occurs as a result of either an actual or
threatened election contest with respect to the election or removal of directors
of SITE Centers or other actual or threatened solicitation of proxies or
consents by or on behalf of an individual, corporation, partnership, group,
associate or other entity or person other than the Board, shall be, for purposes
of this Section 23.2(c), considered as though such person was a member of the
Board at the beginning of such period.

23.3 Committee. The term “Committee” means the Compensation Committee of the
Board or any other committee or subcommittee authorized by the Board to
discharge the Board’s responsibilities relating to the compensation of SITE
Centers’ officers and directors.

23.4 Good Reason. The term “Good Reason” has the meaning set forth in
Section 6.3.

23.5 Internal Revenue Code. The term “Internal Revenue Code” means the Internal
Revenue Code of 1986, as amended.

23.6 Section. References in this Agreement to one or more “Sections” are to
sections of this Agreement, except for references to certain Sections of the
Internal Revenue Code.

23.7 Section 409A. The term “Section 409A” means Section 409A of the Internal
Revenue Code. References in this Agreement to Section 409A are intended to
include any proposed, temporary, or final regulations, or any other guidance,
promulgated with respect to Section 409A by the U.S. Department of Treasury or
the Internal Revenue Service.

23.8 Shares. The term “Shares” means the Common Shares, par value $0.10 per
share (or such other par value as may be established from time to time), of SITE
Centers.

23.9 Subsidiary. The term “Subsidiary” means any corporation, partnership, or
other entity a majority of the voting control of which is directly or indirectly
owned or controlled by SITE Centers.

23.10 Termination Date. The term “Termination Date” means the date on which
Executive’s employment with SITE Centers and its Subsidiaries terminates.

 

21



--------------------------------------------------------------------------------

23.11 Triggering Event. A “Triggering Event” for the purpose of this Agreement
will be deemed to have occurred if, during the Contract Period while Executive
is employed by SITE Centers:

(a) Within two years after the date on which a Change in Control occurs, SITE
Centers terminates the employment of Executive, other than in the case of a
termination for Cause, a termination by SITE Centers pursuant to Section 6.1
following Executive’s disability, or a termination based on death; or

(b) Within two years after the date on which a Change in Control occurs,
Executive terminates his employment with SITE Centers for Good Reason.

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, SITE Centers and Executive have executed this Agreement,
SITE Centers by its duly authorized officer, as of the date first written above.

 

SITE CENTERS CORP. By:  

/s/ Aaron M. Kitlowski

  Name:   Aaron M. Kitlowski   Title:   Executive Vice President, General
Counsel and Corporate Secretary

/s/ David R. Lukes

DAVID R. LUKES

 

23



--------------------------------------------------------------------------------

EXHIBIT A

ANNUAL BONUS OPPORTUNITY

AS A PERCENTAGE OF YEAR-END BASE SALARY

 

Threshold

  

Target

  

Maximum

75%

   150%    250%



--------------------------------------------------------------------------------

EXHIBIT B

Form of Release

In consideration of certain benefits provided to                     
(“Executive”) and to be received by Executive from SITE Centers Corp. (the
“Company”) as described in the Employment Agreement between the Company and
Executive dated             ,          (the “Agreement”):

 

1.

Claims Released. Executive, for himself and on behalf of anyone claiming through
Executive including each and all of Executive’s legal representatives,
administrators, executors, heirs, successors and assigns (collectively, the
“Executive Releasors”), does hereby fully, finally and forever release, absolve
and discharge the Company and each and all of its legal predecessors,
successors, assigns, fiduciaries, parents, subsidiaries, divisions and other
affiliates, and each of the foregoing’s respective past, present and future
principals, partners, shareholders, directors, officers, employees, agents,
consultants, attorneys, trustees, administrators, executors and representatives
(collectively, the “Company Released Parties”), of, from and for any and all
claims, causes of action, lawsuits, controversies, liabilities, losses, damages,
costs, expenses and demands of any nature whatsoever, at law or in equity,
whether known or unknown, asserted or unasserted, foreseen or unforeseen, that
the Executive Releasors (or any of them) now have, have ever had, or may have
against the Company Released Parties (or any of them) based upon, arising out
of, concerning, relating to or resulting from any act, omission, matter, fact,
occurrence, transaction, claim, contention, statement or event occurring or
existing at any time in the past up to and including the date on which Executive
signs this Release, including, without limitation: (a) all claims arising out of
or in any way relating to Executive’s employment with or separation of
employment from the Company or its affiliates; (b) all claims for compensation
or benefits, including salary, commissions, bonuses, vacation pay, expense
reimbursements, severance pay, fringe benefits, stock options, restricted stock
units or any other ownership interests in the Company Released Parties; (c) all
claims for breach of contract, wrongful termination and breach of the implied
covenant of good faith and fair dealing; (d) all tort claims, including claims
for fraud, defamation, invasion of privacy and emotional distress; (e) all other
common law claims; and (f) all claims (including claims for discrimination,
harassment, retaliation, attorneys fees, expenses or otherwise) that were or
could have been asserted by Executive or on his behalf in any federal, state, or
local court, commission, or agency, or under any federal, state, local,
employment, services or other law, regulation, ordinance, constitutional
provision, executive order or other source of law, including without limitation
under any of the following laws, as amended from time to time: the Age
Discrimination in Employment Act (the “ADEA”), as amended by the Older Workers’
Benefit Protection Act of 1990 (the “OWBPA”), Title VII of the Civil Rights Act
of 1964, 42 U.S.C. §§ 1981 & 1981a, the Americans with Disabilities Act, the
Equal Pay Act, the Employee Retirement Income Security Act, the Lilly Ledbetter
Fair Pay Act of 2009, the Family and Medical Leave Act, Sarbanes-Oxley Act of
2002, the National Labor Relations Act, the Rehabilitation Act of 1973, the
Worker Adjustment Retraining and Notification Act, the Uniformed Services
Employment and Reemployment Rights Act, Federal Executive Order 11246, and the
Genetic Information Nondiscrimination Act.

 

2.

Scope of Release. Nothing in this Release (a) shall release the Company from any
of its obligations set forth in the Agreement or any claim that by law is
non-waivable, (b) shall release the Company from any obligation to defend and/or
indemnify Executive against any third party



--------------------------------------------------------------------------------

  claims arising out of any action or inaction by Executive during the time of
his employment and within the scope of his duties with the Company to the extent
Executive has any such defense or indemnification right, and to the extent
permitted by applicable law and to the extent the claims are covered by the
Company’s director & officer liability insurance or (c) shall affect Executive’s
right to file a claim for workers’ compensation or unemployment insurance
benefits.

Executive further acknowledges that by signing this Release, Executive does not
waive the right to file a charge against the Company with, communicate with or
participate in any investigation by the EEOC, the Securities and Exchange
Commission or any comparable state or local agency. However, Executive waives
and releases, to the fullest extent legally permissible, all entitlement to any
form of monetary relief arising from a charge Executive or others may file,
including without limitation any costs, expenses or attorneys’ fees. Executive
understands that this waiver and release of monetary relief would not affect an
enforcement agency’s ability to investigate a charge or to pursue relief on
behalf of others. Notwithstanding the foregoing, Executive will not give up his
right to any benefits to which he is entitled under any retirement plan of the
Company that is intended to be qualified under Section 401(a) of the Internal
Revenue Code of 1986, as amended, or his rights, if any, under Part 6 of
Subtitle B of Title I of the Employee Retirement Income Security Act of 1974, as
amended (COBRA), or any monetary award offered by the Securities and Exchange
Commission pursuant to Section 21F of the Securities Exchange Act of 1934, as
amended. By executing this Release Executive represents that, as of the date
Executive signs this Release, no claims, lawsuits, grievances, or charges have
been filed by Executive or on Executive’s behalf against the Company Released
Parties.

 

3.

Knowing and Voluntary ADEA Waiver. In compliance with the requirements of the
OWBPA, Executive acknowledges by his signature below that, with respect to the
rights and claims waived and released in this Release under the ADEA, Executive
specifically acknowledges and agrees as follows: (a) Executive has read and
understands the terms of this Release; (b) Executive has been advised and hereby
is advised, and has had the opportunity, to consult with an attorney before
signing this Release; (c) the Release is written in a manner understood by
Executive; (d) Executive is releasing the Company and the other Company Released
Parties from, among other things, any claims that Executive may have against
them pursuant to the ADEA; (e) the releases contained in this Release do not
cover rights or claims that may arise after Executive signs this Release;
(f) Executive has been given a period of at least 21 days in which to consider
and execute this Release (although Executive may elect not to use the full
consideration period at Executive’s option); (g) Executive may revoke this
Release during the seven-day period following the date on which Executive signs
this Release, and this Release will not become effective and enforceable until
the seven-day revocation period has expired; and (h) any such revocation must be
submitted in writing to the Company c/o Aaron M. Kitlowski, Executive Vice
President, General Counsel and Corporate Secretary, SITE Centers Corp., 3300
Enterprise Parkway, Beachwood, Ohio 44122 prior to the expiration of such
seven-day revocation period. If Executive revokes this Release within such
seven-day revocation period, it shall be null and void.

 

4.

Reaffirmation of Restrictive Covenants. Executive agrees to and reaffirms his
obligations as outlined in Section 12 of the Agreement (“Restrictive
Covenants”), and acknowledges that the Restrictive Covenants remain in full
force and effect.



--------------------------------------------------------------------------------

5.

Entire Agreement. This Release, the Agreement, and the documents referenced
therein contain the entire agreement between Executive and the Company, and take
priority over any other written or oral understanding or agreement that may have
existed in the past. Executive acknowledges that no other promises or agreements
have been offered for this Release (other than those described above) and that
no other promises or agreements will be binding unless they are in writing and
signed by Executive and the Company.

I agree to the terms and conditions set forth in this Release.

 

EXECUTIVE                                                               Date:
                    